Contact: 1-800-882-0052 BlackRock Global Equity Income Trust, BlackRock World Investment Trust and BlackRock Global Opportunities Equity Trust Announce Further Adjournment of Meeting for Proposed Reorganization New York, June 2, 2009 – BlackRock Advisors, LLC announced today that the joint special meeting of shareholders of BlackRock Global Equity Income Trust (NYSE:BFD), BlackRock World Investment Trust (NYSE:BWC) and BlackRock Global Opportunities Equity Trust (NYSE:BOE) was held today and has been further adjourned upon shareholder motion until June 30, 2009. The special meeting was further adjourned to allow additional time to solicit votes in connection with the proposed reorganization of each of BFD and BWC into BOE, with BOE being the surviving fund, as outlined in the Notice of Joint Special Meeting of Shareholders previously mailed to shareholders. The reconvened special meeting of shareholders will be held at 800 Scudders Mill Road, Plainsboro, New Jersey at 9:00 a.m. on June 30, 2009. About BlackRock BlackRock is one of the world’s largest publicly traded investment management firms. At March 31, 2009, BlackRock’s assets under management were $1.283 trillion. The firm manages assets on behalf of institutions and individuals worldwide through a variety of equity, fixed income, cash management and alternative investment products. In addition, a growing number of institutional investors use BlackRock Solutions investment system, risk management and financial advisory services.
